                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


JOVAN WILLIAMS,

                             Plaintiff,
       v.                                                          Case No. 20-cv-1201-bhl


ERICA DERKSEN,

                             Defendant.


                                  DECISION AND ORDER


       Plaintiff Jovan Williams, a prisoner confined at the Waupun Correctional Institution who
is representing himself, filed this action under 42 U.S.C. §1983. On January 14, 2021, Defendant
filed a motion for summary judgment on the ground Williams failed to exhaust the available
administrative remedies. Dkt. No. 16. On February 11, 2021, in a text-only order, the Court
granted Williams’ motion to extend his response deadline to March 17, 2021. Dkt. No. 23. About
a week before the deadline, Williams filed a motion to dismiss and to strike Defendant’s motion.
Dkt. No. 24. Williams explains that he has other cases pending, and he is unable to litigate them
all at once. He asks the Court to dismiss this lawsuit without prejudice and strike Defendant’s
motion. Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court will grant Williams’
request to voluntarily dismiss this case and will deny Defendant’s motion as moot.
       IT IS THEREFORE ORDERED that Williams’ motion to dismiss and to strike
Defendant’s motion for summary judgment on exhaustion grounds (Dkt. No. 24) is GRANTED
in part. This case is DISMISSED without prejudice and Defendant’s motion for summary
judgment on exhaustion grounds (Dkt. No. 16) is DENIED as moot.
       Dated at Milwaukee, Wisconsin this 10th day of March, 2021.

                                            BY THE COURT:


                                            s/ Brett H. Ludwig
                                            BRETT H. LUDWIG
                                            United States District Judge




            Case 2:20-cv-01201-BHL Filed 03/10/21 Page 1 of 1 Document 25
